DISMISS; and Opinion Filed November 13, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01089-CV

                            CARLA G. STARR, Appellant
                                       V.
                      MARRIOTT INTERNATIONAL, INC., Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02994-2017

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Myers
                                  Opinion by Justice Fillmore
       Before the Court is appellant’s November 2, 2018 motion to dismiss her appeal. On

October 23, 2018, we sent the parties a letter questioning our jurisdiction and instructing them to

file jurisdictional briefs addressing our concerns. In response, appellant filed her motion, asking

us to dismiss her appeal because the judgment is not final. We grant the motion. See TEX. R. APP.

P. 42.21(a)(1).

       We dismiss the appeal.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
181089F.P05                                       JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CARLA G. STARR, Appellant                          On Appeal from the 416th Judicial District
                                                    Court, Collin County, Texas.
 No. 05-18-01089-CV        V.                       Trial Court Cause No. 416-02994-2017.
                                                    Opinion delivered by Justice Fillmore,
 MARRIOTT INTERNATIONAL, INC.,                      Justices Lang-Miers and Myers
 Appellee                                           participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

        It is ORDERED that appellee MARRIOTT INTERNATIONAL, INC. recover its costs,
if any, of this appeal from appellant CARLA G. STARR.


Judgment entered this 13th day of November, 2018.




                                             –2–